Exhibit 99.1 INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Stockholders of Bright Swallow International Group Limited Report on the Financial Statements We have audited the accompanying balance sheet of Bright Swallow International Group Limited as of December 31, 2012, and the related statements of income, changes in stockholders’ deficit and cash flows for the year then ended, and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these financial statements based on our audit.We conducted our audit in accordance with auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements.The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial 1 statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bright Swallow International Group Limited as of December 31, 2012, and the results of its operations and its cash flows for the year then ended in accordance with accounting principles generally accepted in the United States of America. /s/ Marcum Bernstein & Pinchuk LLP Marcum Bernstein & Pinchuk, LLP New York, NY August 1, 2013 2 BRIGHT SWALLOW INTERNATIONAL GROUP LIMITED BALANCE SHEET DECEMBER 31, 2012 Assets Current Assets Cash $ Accounts receivable Total Current Assets Total Assets $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable $ Noncurrent Liabilities Income tax payable Total Liabilities Stockholders' Deficit Common stock 1 Accumulated deficit ) Total Stockholders' Deficit ) Total Liabilities and Stockholders' Deficit $ The accompanying notes are an integral part of these financial statements. F-1 BRIGHT SWALLOW INTERNATIONAL GROUP LIMITED STATEMENT OF INCOME FOR THE YEAR ENDED DECEMBER 31, 2012 Net Sales $ Cost of Sales Gross Profit Operating Expenses General and administrative expenses Total Operating Expenses Income From Operations Other Expenses Financial expense ) Total Other Expenses ) Income Before Income Tax Income Tax Expense Net Income $ Basis weighted average shares outstanding 1 Basic net earnings per share $ The accompanying notes are an integral part of these financial statements. F-2 BRIGHT SWALLOW INTERNATIONAL GROUP LIMITED STATEMENT OF STOCKHOLDERS' DEFICIT FOR THE YEAR ENDED DECEMBER 31, 2012 Total Common stock Accumulated Stockholders' Shares Amount Deficit Deficit Balance - January 1, 2012 1 $
